Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination.  Claims 1, 10, 16 have been amended.  Claims 5-6, 13-14, 18-20 have been canceled.  Claims 1-4, 7-12, 15-17 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-4, 9-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 2003/0045280 A1) in view of Podgorny et al (US 2008/0281472 A1).

Claim 1.  Simons discloses a method of providing a service by a mobile device, comprising:  
acquiring sensor information of a sensor indicating a current state of the mobile device, consensual service interaction signified by a customer's portable device in an interaction zone (Paragraph 0019), service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a service interaction beacon broadcasts services, the user's portable device detects said broadcasts and enables service interaction when positioned within said indicated interaction zone (Paragraph 0022), enabling service interaction comprises exchanging an identifier between the portable device and the beacon (Paragraph 0023), services are delivered to ; 
transmitting the sensor information and a request for a list of services by communicating with one or more external devices that provide services in the list of services, a communications system comprising a beacon device for providing interactive services (Paragraph 0008), a central registration point comprising several beacons (P. 0016) the device providing an identifier to the network of beacons via the registration beacon to signify consensual ; 
receiving the list of services, making available to a user a menu of the different service interactions available from which menu the user selection for registration may be made (Paragraph 0024), a beacon will download information keys to a registered portable device, the information keys including a registration reference to a source of full information, in the form of a number of predetermined fields, containing descriptive text presented to a user, a pointer, address or a URL for a webpage or telephone number, a registration beacon can broadcast a number of these keys, each typically relating to a different service (P. 0041), deliver the required registered services to the portable device when it is detected by the beacon (Paragraph 0043) Although Simons discloses that the menu of services is displayed on the display of a different terminal screen (Paragraph 0042), this is provided only as ; and 
information for controlling the one or more external devices that provide the services in the list of services in response to transmitting the request, a client (portable device) responds to a page by a beacon by setting up a link with that beacon and all other beacons will cease paging that portable device ID until the link is cleared (P. 0050) It is clear that the link between the portable device and the beacon includes identifying information for that beacon since the link is exclusively with that particular beacon; and
executing the at least one service by communicating with at least one external device among the one or more external devices that provides the at least one service, enabling a user of a portable device to perform service interaction with a communications system (Paragraph 0022), communicating messages from a beacon to a portable device (P. 0033) services are delivered to portable devices detected and identified as having been previously registered with such a terminal for service (P. 0040), deliver the required registered services to the portable device (Paragraph 0043), performing the service interaction or data delivery (Paragraph 0050).  

environment of the mobile device” in the following limitations: … a sensor indicating a current state of an environment of the mobile device; a list of services for controlling the environment of the mobile device; one or more external devices that provide services in the list of services for controlling the environment of the mobile device; receiving the list of services for controlling the environment of the mobile device; information for controlling … in the list of services for controlling the environment of the mobile device; … the one or more external devices that provides the at least one service for controlling the environment of the mobile device; receiving a user input for selecting at least one service for controlling the environment of the mobile device from the list of services for controlling the environment of the mobile device, as disclosed in the claims.  That is, Simons discloses that a user device may sense, sent information to and receive information from external sensors when the user device is in the vicinity of any of the sensors, and offer services related to those sensors to the user, however, the sensors in Simons do not sense environmental conditions of the user’s device.  In the same field of invention, Podgorny discloses a system for monitoring environmental factors in zones (P. 0019).  Therefore, considering the teachings of Simons and Podgorny, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … a sensor indicating a current state of an environment of the mobile device; a list of services for controlling the environment of the mobile device; one or more external devices that provide services in the list of services for controlling the environment of the mobile device; receiving the list of services for controlling the environment of the mobile device; information for controlling … in the list of services for with the teachings of Simons.  One would have been motivated to combine … a sensor indicating a current state of an environment of the mobile device; a list of services for controlling the environment of the mobile device; one or more external devices that provide services in the list of services for controlling the environment of the mobile device; receiving the list of services for controlling the environment of the mobile device; information for controlling … in the list of services for controlling the environment of the mobile device; … the one or more external devices that provides the at least one service for controlling the environment of the mobile device; receiving a user input for selecting at least one service for controlling the environment of the mobile device from the list of services for controlling the environment of the mobile device with the teachings of Simons in order to allow Simons to be more flexible by expanding the services and capabilities made available to users of the system of Simons by providing a convenient way for users to have more control over environmental conditions affected by wireless services controlling the environment.

Simons does not disclose transmitting, to a server, the sensor information; receiving, from the server, the list of services, wherein the server is separate from the sensor, as disclosed in the claims.  However, Simons discloses a central registration point comprising several beacons (P. 0016).  While Simons does not the system monitors/controls environmental factors/characteristics such as temperature, humidity, light, noise, and the like (P. 0028) on devices for controlling at least one environmental characteristic or environmental control sensor with server-side components of the Smart Building system (P. 0030) a user is able to set her environmental preferences from (P. 0143) a table of a user’s environmental preferences presented in a table (P. 0144, Fig. 21) an administrators interactions with the web UI are sent to a server for a response (P. 0129) an administrator perspective allows an administrator to configure manage, and monitor the system (P. 0145) to control all aspects of the System operation and access all the information maintained by the System (P. 0146) which provides the environmental profile and devices for a zone (P. 0147, Fig. 14) information about the environmental profile for each environmental zone, environmental preferences of the users present in the environmental zones, all devices in the controlled space, indications of the active zone and devices, user’s environmental preferences, and controls to adjust the environmental profile in a zone to the desired level (0148) wherein sensor data is communicated to the server (P. 0193) and a list of services is provided to the user (P. 0195) in the personal environment System {PEM) interface, the actuators (task .  Therefore, considering the teachings of Simons and Podgorny, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine transmitting, to a server, the sensor information; receiving, from the server, the list of services, wherein the server is separate from the sensor with the teachings of Simons and Podgorny.  One would have been motivated to combine transmitting, to a server, the sensor information; receiving, from the server, the list of services, wherein the server is separate from the sensor with the teachings of Simons and Podgorny in order to provide a centralized system that is easier to maintain and configure at the server rather than have to maintain and configure each individual beacon.

Simons does not disclose receiving a user input for selecting at least one service from the list of services, as disclosed in the claims.  However, Podgorny discloses a user is able to set her environmental preferences from (P. 0143) a table of a user’s environmental preferences presented in a table (P. 0144, Fig. 21) The user is able to select from among the environmental preferences for the selected environmental device.  Therefore, considering the teachings of Simons and Podgorny, it would have been combine receiving a user input for selecting at least one service from the list of services with the teachings of Simons and Podgorny.  One would have been motivated to combine receiving a user input for selecting at least one service from the list of services with the teachings of Simons and Podgorny in order to make Simons more convenient by presenting the menu of services on the user’s mobile device rather than on a separate terminal.

Claim 3.  Simons and Podgorny the method of claim 1, and Simons in view of  Podgorny further discloses the list of services for controlling the environment of the mobile devise is determined by the server based on the sensor information: Simons discloses, a context aware (CA) device (Paragraph 0002), consensual service interaction signified by a customer's portable device in an interaction zone (Paragraph 0019), service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a service interaction beacon broadcasts services , the user's portable device detects said broadcasts and enables service interaction when positioned within said indicated interaction zone (Paragraph 0022), enabling service interaction comprises exchanging an identifier . Podgorny disclosed the limitations directed to controlling the environment.  

Claim 4.  Simons and Podgorny disclose the method of claim 1, and Simons in  view of Podgorny further disclose the sensor information comprises at least one of: temperature information, humidity information, pressure information, gas sensing information, and heat sensing information: Podgorny discloses the system monitors/controls environmental factors/characteristics such as temperature, humidity, light, noise, and the like (P. 0028) with the same motivation as used in the rejection of Claim 1.  

Claim 5-6.  Canceled. 

Claim 9.  Simons and Podgorny disclose the method of claim 1, and Simons further discloses the list of executable services comprises information of: a device identifier ID, a device type, a data type, a data attribute, and a sensing interval of at least one device, services being delivered by the data delivery beacons upon detection of such a registered portable device within the unconstrained broadcast range of a data delivery beacon (Paragraph 0020).  

Claim(s) 10, 12, 17 is/are directed to mobile device claim(s) similar to the method claim(s) of Claim(s) 1, 4, 9 and is/are rejected with the same rationale.

Claim 11.  Simons and Podgorny disclose the mobile device of claim 10, and Simons in view of Podgorny further discloses the list of services for controlling the environment of the mobile device is filtered by the server based on the sensor information, with the device providing an identifier to the network of beacons via the registration beacon when brought within the interaction zone of a registration beacon to signify consensual registration for services, said services being delivered by the data delivery beacons upon detection of such a registered portable device within the unconstrained broadcast range of a data delivery beacon (Paragraph 0020).  Podgorny disclosed the limitations directed to controlling the environment

Claims 13-14. Canceled.

Claim(s) 18-20.Canceled.  

Claim(s) 2, 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 2003/0045280 A1) in view of Podgorny et al (US 2008/0281472 A1) and further in view of Rahnama (US 2013/0212065 A1).

Claim 2.  Simons and Podgorny disclose the method of Claim 1, but do not disclose providing a user interface of the at least one service on a display of the mobile device accessing a services or application template (Paragraph 0115).  Therefore, considering the teachings of Simons, Podgorny and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine providing a user interface of the at least one service on a display of the mobile device based on a template stored in the mobile device for the at least one service for controlling the environment of the mobile device with the teachings of Simons and Podgorny.  One would have been motivated to combine providing a user interface of the at least one service on a display of the mobile device based on a template stored in the mobile device for the at least one service for controlling the environment of the mobile device with the teachings of Simons and Podgorny in order to make the delivery of the services to the mobile device more consistent.

Claim 7.  Simons, Podgorny and Rahnama method of claim 2, and Rahnama further discloses zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web .  Podgorny discloses controlling the environment of the mobile device as noted in the rejection of Claim 1.  Therefore, considering the teachings of Simons, Podgorny and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the template is stored in the mobile device and comprises a display area configured to display information of the at least one external device that provides the at least one service for controlling the environment of the mobile device, and a control area configured to control the at least one external device that provides the at least one service for controlling the environment of the mobile device with the teachings of Simons, Podgorny and Rahnama.  One would have been motivated to combine the template is stored in the mobile device and comprises a display area configured to display information of the at least one external device that provides the at least one service for controlling the environment of the mobile device, and a control area configured to control the at least one external device that provides the at least one service for controlling the environment of the mobile device with the teachings of Simons, Podgorny and Rahnama in order to make the delivery of the services to the mobile device more consistent.

Claim 8.  Simons, Podgorny and Rahnama disclose the method of claim 2, and Simons discloses a user can choose to register for a service provided by a  and Rahnama further discloses a zone owner can created a new service (P. 0063) represented by a zone template (P. 0064) zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web components, map or geographical based interfaces, communication components, feedback interfaces, notifications, reminders, appointments, sensor access, camera access or other types of services (Paragraph 0070) That is, Simons that a user can choose to register with beacon to receive a service from that beacon, so any newly registered beacon will be new and Rhanama provides zone service templates.  Podgorny discloses controlling the environment of the mobile device as noted in the rejection of Claim 1.  Therefore, considering the teachings of Simons, Podgorny and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the mobile device determines that the at least one service for controlling the environment of the mobile device in the list of services for controlling the environment of the mobile device is executable based on a new3 template, the mobile device receives the template from the server and provides access to the at least one service for controlling the environment of the mobile device based on the new template with the teachings of Simons, Podgorny and Rahnama.  One would have been motivated to combine the mobile device determines that the at least one service for controlling the environment of the mobile device in the list of services for controlling the environment of the mobile device is executable based on a new3 template, the mobile device receives the template from the server and provides access to the at least one service for controlling the environment of the mobile device based on the new template with the teachings of Simons, Podgorny and Rahnama in order to make the delivery of the services to the mobile device more consistent.

Claim 15.  Simons and Podgorny disclose the mobile device of claim 10, but do not disclose a memory configured to store a template comprising a display area configured to display information of the at least one external device that provides the at least one service controlling the environment of the mobile device, and a control area configured to control the at least one external device that provides the at least one service for controlling the environment of the mobile device, as disclosed in the claims.  Podgorny discloses controlling the environment of the mobile device as noted in the rejection of Claim 1.  However, in the same field of invention, Rahnama discloses zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web components, map or geographical based interfaces, communication components, feedback interfaces, notifications, reminders, appointments, .  Podgorny discloses controlling the environment of the mobile device as noted in the rejection of Claim 10.  Therefore, considering the teachings of Simons, Podgorny and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a memory configured to store a template comprising a display area configured to display information of the at least one external device that provides the at least one service controlling the environment of the mobile device, and a control area configured to control the at least one external device that provides the at least one service for controlling the environment of the mobile device with the teachings of Simons and Podgorny.  One would have been motivated to combine a memory configured to store a template comprising a display area configured to display information of the at least one external device that provides the at least one service controlling the environment of the mobile device, and a control area configured to control the at least one external device that provides the at least one service for controlling the environment of the mobile device with the teachings of Simons and Podgorny in order to make the delivery of the services to the mobile device more consistent.

Claim 16.  Simons and Podgorny disclose the mobile device of claim 10, but do not disclose, the at least one processor is further configured to determine that the at least one service for controlling the environment of the mobile device in the list of services for controlling the environment of the mobile device is executable based on a new a user can choose to register for a service provided by a beacon (Ps. 0010, 0039).  In the same field of invention, Rahnama discloses a zone owner can created a new service (P. 0063) represented by a zone template (P. 0064), zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web components, map or geographical based interfaces, communication components, feedback interfaces, notifications, reminders, appointments, sensor access, camera access or other types of services (Paragraph 0070), accessing a services or application template (Paragraph 0115) That is, Simons that a user can choose to register with beacon to receive a service from that beacon, so any newly registered beacon will be new and Rhanama provides zone service templates.  Podgorny discloses controlling the environment of the mobile device as noted in the rejection of Claim 10.  Therefore, considering the teachings of Simons, Podgorny and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the controller is further configured to determine that with the teachings of Simons and Podgorny.  One would have been motivated to combine the controller is further configured to determine that the at least one service for controlling the environment of the mobile device in the list of services for controlling the environment of the mobile device is executable based on a new template, and control the communication interface to receive the new template from the server and provide the at least one service for controlling the environment of the mobile device based on the new template with the teachings of Simons and Podgorny in order to make the delivery of the services to the mobile device more consistent.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Applicant respectfully submits that claim 1 is patentable because the combined references fail to teach or suggest each and every element of the claim. For example, Applicant respectfully submits that the combined 

Regarding independent claim 10, Applicant respectfully submits that this claim is patentable for at least reasons similar to those set forth above with respect to claim 1.

Simons discloses that a user’s mobile device may communicate with various location based beacons, exchange information with a beacon, and access services offered by a beacon.  However, Simons does not disclose that the beacons measure environmental condition in the vicinity of the mobile device and allow a user to control a device that adjusts or controls the environment of the mobile device.  The examiner has combined Podgorny with Simons for the amended limitations.
Podgorny discloses a smart building system to allow a user and/or an administrator to control the environmental conditions, including temperature, humidity, light, noise, and the like, of environmental zones in a building.  Each of a user perspective interface and an administrator perspective interface are provided to a user for setting and changing environmental preferences for a zone.  The UIs explicitly show the services, e.g. temperature and humidity, for a specific environmental device displayed to a user for the user to adjust, and the environmental devices can be controlled from the server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/19/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177